I am pleased to convey
to the President on behalf of the delegation of Gabon, our
warmest congratulations on his well-deserved election to the
presidency of the General Assembly at its fifty-fourth
session. In addition to the tribute his election pays to
Namibia, it is eloquent testimony to both his personal and
professional qualities. We hardly need to point out that he
was one of the principal architects of Namibia's
independence. Today, the President has the honour of
presiding over the last Assembly session of the century and
of leading the United Nations towards the new millennium.
Allow me through you to assure him of my delegation's
complete and wholehearted cooperation.
To his predecessor, Mr. Didier Opertti, Minister for
Foreign Affairs of Uruguay, I extend my deepest gratitude
for the work accomplished during his term of office.
I congratulate the Secretary-General for his initiatives
and actions towards peace and security worldwide.
To the three new Member States, the Republic of
Kiribati, the Republic of Nauru and the Kingdom of Tonga,
which have just joined the great United Nations family, I
convey my warmest congratulations.
I am convinced that this session will enable us to
share our thoughts on the increasingly complex challenges
that our Organization must face if it is to create the
necessary conditions for the maintenance of international
peace and security and for economic and social
development.
We are entering a major period of transition marked
by the end of one century and the beginning of another,
so it is beyond necessary for the international community
to see to it that the new millennium is spared the scourges
that sap humankind's strength.
During this century that is now coming to its end,
the world has undergone a rapid acceleration in the pace
of history and a thorough transformation as a result of
combined effects of the explosion in the numbers of new
technologies, the expansion of trade and the breathtaking
increase in the role played by markets. The scale of this
transformation, which affects all aspects of people's lives,
is today so great that no nation can escape its influence.
Unfortunately, nations are not all in the same boat:
some steadily accumulate progress and prosperity while
others seem destined to a bottomless pit of destitution. I
am thinking here specifically about the African countries
which, unlike the rest of the world, have not yet taken
advantage of the profound changes in the world, and
whose access to the so often trumpeted shared prosperity
is denied. I am thinking also about one and a half billion
men and women around the world who live on less than
a dollar a day, and the billion adults who can neither read
nor write. I am thinking too about the 300 million
Africans who eke out their lives in a state of abject
poverty on the outer margins of the global village.
Add to this bleak picture the heavy burden of debt,
which is strangling our economies, compromising any
attempt at development and reducing us to the level of
modern-day slaves at the tender mercy of our creditors.
The budgetary resources allocated to service external
debt overwhelm all efforts to meet the most basic needs
of our people. It is therefore crucial that the recurring
problem of debt should be considered not only in terms
of socio-economic indicators but also taking into account
a State's efforts to combat poverty.
While welcoming the recent initiative undertaken at
Cologne by the Group of Seven and Russia with a view
to cancelling the debt of the most heavily indebted
countries, the Government of Gabon is nevertheless
disappointed by the fact that the eligibility criteria for
those countries are so restrictive; for it must be recalled
that debt, like poverty, is a constant threat to the stability
22


of States. Therefore, the burning question of global
proportions that we must all face is how to take advantage,
both individually and collectively, of the current prodigious
global prosperity and the enormous accumulation of wealth
created by globalization in order to substantially reduce the
poverty of nations and of their people.
As the Minister Fischer of Germany said recently,
“Africa must not be a loser in globalization. The
rich countries of the North have not only a duty, but
also an interest, in assisting their poorest neighbours
in the southern hemisphere to seize the opportunities
that globalization offers them and to allow them to
participate more equitably in the global economy”.
My country feels that the time has come for the
international community to seriously tackle the unavoidable
problem of the eradication of poverty, at least in its most
extreme form. We share the firm conviction that our
Organization must promote, in the words of the Charter,
“higher standards of living, full employment, and
conditions of economic and social progress and
development”.
This would be the first step towards eliminating the
imbalances that are among the underlying causes of many
conflicts around the world, for a world in which some make
progress while others fall behind carries within it the seeds
of its own instability. Can we therefore move towards a
new concept of the idea of security that no longer focuses
on the security of nations alone, but that focuses above all
on the well-being of peoples? The sine qua non condition
for sparing future generations from the scourge of war is to
move from a culture of war towards a culture of peace.
There are genuine reasons to be concerned about peace
and stability in the world. Maintaining international peace
and security, a task assigned to our Organization, has been
severely put to the test by the outbreak and persistence of
a number of crises. In this regard, Africa has become the
main theatre of these devastating crises, which result in
countless victims, refugees and displaced persons.
In spite of this regrettable situation, we have seen
some encouraging signs concerning the restoration of peace
in certain African subregions. The recent signing of the
peace Agreement by all the parties to the conflict in the
Democratic Republic of the Congo, including all the rebel
movements, now opens up the way for a lasting settlement
of the conflict. We urge all the parties to translate into
action the will they expressed in signing the Lusaka
Agreement on 10 July 1999. It is now urgent for the
international community, and for the Security Council in
particular, to take the necessary steps for the full
implementation of the Agreement without delay.
In the neighbouring Republic of the Congo, the
authorities have again recently expressed their willingness
to engage in dialogue with the opposition. In return, the
opposition has also made clear its intention to take part in
an inter-Congolese dialogue in order to achieve lasting
peace.
The recent Lomé Agreement on Sierra Leone is also
a positive sign of a return of lasting peace to that country.
My country is pleased with the resumption of the
peace process in the Middle East and urges the complete
application of the Wye Plantation agreements, as well as
full compliance with the agreements signed in the past.
Despite all of this progress, we cannot overlook the
fact that important efforts still have to made in Angola as
a result of UNITA's refusal to implement the Lusaka
agreements.
Likewise, despite the prospects that are beginning to
appear, the border dispute between Ethiopia and Eritrea
still remains a burning issue.
According to the most recent report of the Secretary-
General, Somalia is, unfortunately, still without State
institutions. The time has come to reintegrate that country
into the concert of nations.
Guaranteeing lasting peace and security is today a
collective matter. Although the primary responsibility for
the maintenance of peace falls to the Security Council, it
is appropriate for the United Nations to encourage the
development of regional peacekeeping and security
mechanisms, in accordance with Chapter VIII of the
Charter. Significant progress has been made in Central
Africa in preventing and managing conflicts within the
framework of the United Nations Standing Advisory
Committee on Security Questions in Central Africa. The
implementation of the early-warning mechanism and the
creation of the high council for peace and security in
Central Africa are perfect examples of this.
It is also worth mentioning the joint military
exercises to be held by the member States of the
Committee in Gabon during the first half of the year 2000
23


to simulate peacekeeping operations. Furthermore, in
preparation for the military exercises that will be held in
Gabon within the framework of strengthening African
peacekeeping capabilities, a military-diplomatic seminar
took place in Libreville in June 1999, with the participation
of 51 countries and international organizations.
In the last few weeks, the Security Council has held
public debates on such vital topics as children and civilians
in armed conflicts. And five days ago, I had the honour of
participating in another public debate of the Security
Council on small weapons. This matter is part of the United
Nations efforts to work towards complete disarmament.
Indeed, the illegal circulation of massive quantities of light
and small-calibre weapons in the world hampers
development and represents a real threat to international
peace and security. The nature of these weapons
unfortunately helps fuel the sad and widely condemned
phenomenon of the use of children as combatants in the
many conflicts that break out around the world. The same
applies to large-scale banditry.
In any case, we cannot envision a world at peace if
the international community does not actively mobilize to
help developing countries emerge from the vicious circle of
underdevelopment-violence-underdevelopment. If luck has
heretofore spared us from the horrors of war, Gabon is not
immune to the backlash of the armed conflicts that plague
some of our neighbours. As Security Council resolution
1208 (1998) clearly indicates, asylum countries pay a heavy
price for their solidarity with people driven out of their
homes as a result of combat. The consequences of refugee
flows on the security, environment and economies of host
countries are sometimes incalculable, especially when the
presence of combatants among the refugees is used as an
excuse for troops to carry out raids in the host country.
Even though we live in peace and have never
experienced a domestic or inter-State war, Gabon
nevertheless shoulders its share of the burdens of war. We
are facing massive migratory flows that are leading to
serious internal upheavals, and we recently welcomed some
50,000 refugees.
Given the extent of the situation, for which my
country was not prepared, the President of the Republic of
Gabon organized on 11 August last a mini-summit in
Libreville with the participation of a number of his peers
from the subregion. That summit considered the possibility
of Africans' taking greater control of the question of
refugees and displaced persons, with the support of the
international community.
On that occasion, President Bongo proposed the
creation of an African agency for emergency humanitarian
intervention. I would urgently appeal to the international
community to provide greater assistance to African
refugees. We strongly hope that an emergency programme
can be set up that would relieve their suffering and
facilitate their return to their country of origin. The
international community has the means to do so, as it has
proved in other situations.
I would like to take advantage of this opportunity to
pay warm tribute to Mrs. Sadako Ogata, United Nations
High Commissioner for Refugees, who, during the
international action taken in favour of Kosovo, heightened
the international community's awareness of the particular
situation of African refugees.
Let me now tackle the question of development from
the perspective of my country's experience. As in other
African countries, the socio-economic situation of Gabon
is precarious. I shall not then resort to clichés such as
saying that my country is an “African emirate” because of
our potential in raw materials, to the extent that today we
are the only sub-Saharan nation to be classified by
international financial and monetary institutions as an
upper-middle-income country. As a result, we are denied
access to flexible conditions for our loans and for our
debt service.
However, the Human Development Index, which
places us in 124th place, clearly shows that Gabon is in
a very similar situation to that of other African countries.
That is why we have undertaken all of the necessary
structural reforms to join the global economy and to
participate in subregional and regional integration. We
have liberalized our economy by lifting tariff and non-
tariff barriers and restrictions as well as by instituting
customs and tax reform. We have privatized our principal
semi-public corporations in order to make them more
effective and competitive. We have created a new
juridical and institutional environment that is stable and
will encourage investment and promote the expansion of
the private sector. Finally, we have set up effective
provisions for cooperation and regional integration in the
framework of the Economic and Monetary Community of
Central Africa and of the Economic Community of
Central African States.
The stage has been set, but the actors — meaning
the investors — have not yet made their entrance. Foreign
direct investment has thus far systematically avoided our
continent.
24


We feel, however, that the world economy stands to
gain by taking advantage of the immense potential of the
African market, which will soon have a billion consumers
in a continent that is overflowing with oil, gold, diamonds
and other raw materials required by industries of the North.
My country's leadership is dedicated to the promotion
of democracy and the institutions that guarantee it— hence
all of the political changes we have experienced and are
experiencing, which have made Gabon an example of a
smooth transition from a single-party regime to political
pluralism.
It is against this backdrop that recently, in the
presence of international observers and for the second time
since the advent of political pluralism, free and fair
presidential elections were held in my country. The
President of the Republic, El Hadj Omar Bongo, was re-
elected in a peaceful social and political context, a
guarantee of democratic legitimacy.
Democracy which is accompanied by good
governance, the rule of law and respect for human rights is
the most important factor in the transition towards a culture
of peace. For lasting peace is a prerequisite for the exercise
of all the rights and obligations of peoples, and it is the
only soil in which democracy and development can take
root.
It is therefore up to the United Nations system and its
Member States to ensure that these goals and principles, so
dear to us, become a reality for all in the new millennium.












